                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:19-cr-153
 v.                                             )
                                                )        Judge Travis R. McDonough
 BRANDON STEELE                                 )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



         Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea to Count One; (2) accept

Defendant’s guilty plea to Count One; (3) adjudicate the Defendant guilty of Count One; and

(4) order that Defendant remain in custody until sentencing in this matter (Doc. 16). Neither

party filed a timely objection to the report and recommendation. After reviewing the record, the

Court agrees with Magistrate Judge Lee’s report and recommendation. Accordingly, the Court

ACCEPTS and ADOPTS the magistrate judge’s report and recommendation (Doc. 16) pursuant

to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not-guilty plea to Count One of the indictment is

         GRANTED;

      2. Defendant’s plea of guilty to Count One is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Count One; and

      4. Defendant SHALL REMAIN in custody until sentencing in this matter which is

         scheduled to take place on May 15, 2020, at 9:00 a.m. [EASTERN] before the

         undersigned.
SO ORDERED.


              /s/Travis R. McDonough
              TRAVIS R. MCDONOUGH
              UNITED STATES DISTRICT JUDGE




               2
